—Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Petitioner commenced this proceeding pursuant to Election Law § 16-102 seeking to invalidate the certificate of authorization of respondent George Mitchell and to remove his name from the Republican Line of the ballot for the position of Common Council Member for the Third Ward of the City of Utica in the general election to be held on November 6, 2001. Supreme Court erred in determining that petitioner has standing to *1003bring this proceeding and therefore should have dismissed the petition on that ground. Election Law § 16-102 (1) provides in relevant part that “[t]he nomination or designation of any candidate for any public office * * * may be contested in a proceeding instituted in the supreme court by any aggrieved candidate.” Petitioner challenges the alleged lack of compliance with the formalities set forth in Election Law § 6-120 (3), which “have as their intended purpose the regulation of the internal affairs of a political party” (Matter of Koppell v Garcia, 275 AD2d 587, 588). It is, however, “of no interest to nonparty members that these formalities allegedly have not been followed” (Matter of Koppell v Garcia, supra, at 588; see, Matter of Wydler v Cristenfeld, 35 NY2d 719, 720). (Appeal from Order of Supreme Court, Oneida County, Grow, J. — Election Law.) Present — Wisner, J. P., Scudder, Kehoe and Burns, JJ. (Filed Sept. 14, 2001.)